Order entered June 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00611-CV

           IN RE LINEBARGER GOOGAN BLAIR & SAMPSON, LLP, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-10455

                                            ORDER
                          Before Justices Brown, Schenck, and Reichek

       Before the Court is relator’s May 24, 2019 petition for writ of mandamus in which relator

seeks relief from the trial court’s April 19, 2019 order denying relator’s plea to the jurisdiction.

Relator has also filed an interlocutory appeal of the trial court’s April 19, 2019 order. That

interlocutory appeal is pending in this Court in cause number 05-19-00614-CV. We conclude

that these proceedings should be decided together.

       Accordingly, on the Court’s own motion, we ORDER cause number 05-19-00611-CV

CONSOLIDATED into cause number 05-19-00614-CV. We DIRECT the Clerk of this Court

to remove all documents from cause number 05-19-00611-CV and refile them in cause number

05-19-00614-CV and to treat cause number 05-19-00611-CV as a closed case. We ORDER that

all future pleadings be filed in and bear only cause number 05-19-00614-CV. All current

deadlines in cause number 05-19-00614-CV shall remain in place, including the June 14, 2019
deadline for David Langford, Official Court Reporter for the 44th Judicial District Court, to file

the reporter’s record. Appellant’s Brief as to the interlocutory appeal will be due twenty days

after the reporter’s record is filed in this Court. TEX. R. APP. P. 38.6(a).

       We DIRECT the Clerk of this Court to send a copy of this order to all parties, the trial

judge, the Dallas District Court Clerk, and Mr. Langford.

                                                       /s/     AMANDA L. REICHEK
                                                               JUSTICE